EXECUTION COPY

 

 

SECURITIES PURCHASE AGREEMENT

 



by and among

 

BLACK HILLS CORPORATION

 

and

 

THE PURCHASERS SET FORTH ON

SCHEDULE I HERETO

 

 

 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

ARTICLE I
DEFINITIONS

Section 1.01

Definitions

1

ARTICLE II
SALE AND PURCHASE

Section 2.01

Sale and Purchase

4

Section 2.02

Closing

4

Section 2.03

The Company’s Deliveries

4

Section 2.04

Purchasers’ Deliveries

5

Section 2.05

Independent Nature of Purchasers’ Obligations and Rights

5

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Section 3.01

No Registration

6

 

Section 3.02

No Integration

6

 

Section 3.03

Private Placement Memorandum

6

 

Section 3.04

Operative Documents

6

 

Section 3.05

Authorization of Operative Documents

6

 

Section 3.06

Authorization of the Purchased Securities

7

 

Section 3.07

Enforceability of Operative Documents

7

 

Section 3.08

No Material Adverse Change

7

 

Section 3.09

Independent Accountants

7

 

Section 3.10

Financial Statements

7

 

Section 3.11

Incorporation and Good Standing of the Company and its Subsidiaries

8

 

Section 3.12

Capitalization and Other Capital Stock Matters

9

 

Section 3.13

Non-Contravention of Existing Instruments; No Further Authorizations or



Approvals Required

9

 

Section 3.14

No Material Actions or Proceedings

10

 

Section 3.15

All Necessary Permits, etc

10

 

Section 3.16

Title to Properties

10

 

Section 3.17

Condition of Properties

11

 

Section 3.18

Company Not an “Investment Company”

11

 

Section 3.19

Insurance

11

 

Section 3.20

No Restriction on Distributions

11

 

Section 3.21

Related Party Transactions

11

 

Section 3.22

No General Solicitation

12

 

Section 3.23

Compliance with Environmental Laws

12

 

Section 3.24

Brokers

13

 

Section 3.25

Valid Issuance of Securities

13

 

Section 3.26

Subsidiaries

13

 

Section 3.27

Disclosure

13

 

Section 3.28

Undisclosed Liabilities

13

 

Section 3.29

Employees

14

 

Section 3.30

Employee Benefits

14

 

 

 

 


--------------------------------------------------------------------------------



 

 

Section 3.31

Intellectual Property

15

Section 3.32

Tax Matters

15

Section 3.33

Patriot Act

16

Section 3.34

Contracts

16

Section 3.35

Well-Known Seasoned Issuer

16

Section 3.36

No Material Non-Public Information

16

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

Section 4.01

Authorization

17

Section 4.02

Unregistered Offering and Sale of Securities

17

ARTICLE V
CONDITIONS OF THE PURCHASERS’ OBLIGATIONS AT CLOSING

Section 5.01

Representations and Warranties

21

Section 5.02

Performance

21

Section 5.03

Compliance Certificate; Secretary’s Certificate

21

Section 5.04

Qualifications

21

Section 5.05

Opinions of Company Counsel

21

Section 5.06

Registration Rights Agreement

21

ARTICLE VI
MISCELLANEOUS

Section 6.01

Use of Proceeds

22

Section 6.02

Interpretation; Severability

22

Section 6.03

Survival of Representations and Warranties

22

Section 6.04

Waivers; Remedies; Amendments

22

Section 6.05

Binding Effect; Assignment

23

Section 6.06

Non-Disclosure

23

Section 6.07

Filing of Form 8-K.

23

Section 6.08

Listing

24

Section 6.09

Communications

24

Section 6.10

Entire Agreement

25

Section 6.11

Governing Law

25

Section 6.12

Execution in Counterparts

26

Section 6.13

Finder’s Fee

26

Section 6.14

Fees and Expenses

26

Section 6.15

Exculpation Among Purchasers

26



 

 

ii

 


--------------------------------------------------------------------------------



 

 

 

Schedules and Exhibits

Schedule 2.01

Purchasers

 

Schedule 2.04

Wiring Instructions

 

Schedule 3.06

List of Subsidiaries of the Company

 

Exhibit A

Form of Registration Rights Agreement

Exhibit B

Opinion of Counsel to Purchasers

 

Exhibit C

Escrow Agreement

 

Exhibit D

Placement Agency Agreement

 

 

 

* Schedules 2.04 and 3.06 and the Exhibits have been omitted from this filing
but will be furnished to the Securities and Exchange Commission on request.

 

 

iii

 


--------------------------------------------------------------------------------



 

 

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT, dated as of February 14, 2007 (this
“Agreement”), is by and among BLACK HILLS CORPORATION, a company duly
incorporated and existing under the laws of South Dakota (the “Company”), and
each of the investors signatory hereto and listed for convenience on Schedule
2.01 hereto (each a “Purchaser” and collectively, the “Purchasers”).

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01  Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings specified in
this Section 1.01.

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
for commercial banks in New York, New York.

“Closing” has the meaning specified in Section 2.02.

“Closing Date” has the meaning specified in Section 2.02.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock, par value $1.00 per share, of the
Company.

“Company” has the meaning specified in the introductory paragraph of this
Agreement.

“Confidentiality Agreements” means the Confidentiality Agreements, dated as of
February 7, 2007, between the Company and each recipient party thereto.

“Effective Date” means the date on which the Shelf Registration Statement (as
defined in the Registration Rights Agreement) becomes effective.

“Employee Benefit Plan” means any (a) nonqualified deferred compensation or
retirement plan or arrangement which is an Employee Pension Benefit Plan, (b)
qualified defined contribution retirement plan or arrangement which is an
Employee Pension Benefit Plan, (c) qualified defined benefit retirement plan or
arrangement which is an Employee Pension Benefit

 



 


--------------------------------------------------------------------------------



 

Plan (including any Multiemployer Plan), or (d) Employee Welfare Benefit Plan or
material fringe benefit plan or program.

“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).

 

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Agreement” means the Escrow Agreement, dated as of February 14, 2007,
among Wells Fargo Bank, National Association, the Company, and Credit Suisse
Securities (USA) LLC and BMO Capital Markets Corp. in the form attached hereto
as Exhibit C.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Exchange Act Filings” means the periodic and current reports of a Person filed
with the Commission under the Exchange Act.

“Existing Instrument” has the meaning set forth in Section 3.13(a).

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

“Governmental Authority” means, with respect to a particular Person, the
country, state, county, city and political subdivisions in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them that exercises valid
jurisdiction over any such Person or such Person’s Property.

“Income Tax” means any federal, state, local, or foreign income tax, including
any interest, penalty, or addition thereto, whether disputed or not.

“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto, and including any amendment thereof.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time, and the rules and regulations of the Commission promulgated
thereunder.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation or common
law.

“Lien” means any lien, encumbrance, security interest, equity, charge or other
interest in Property securing an obligation owed to, or a claim by, a Person
other than the owner of the Property, whether such interest is based in Law,
contract or other instrument, and whether such obligation or claim is fixed or
contingent, and including but not limited to the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or

 

 

2

 


--------------------------------------------------------------------------------



 

trust receipt or a lease, consignment or bailment for security purposes. For the
purpose of this Agreement, a Person shall be deemed to be the owner of any
Property that it has acquired or holds subject to a conditional sale agreement,
or leases under a financing lease or other arrangement pursuant to which title
to the Property has been retained by or vested in some other Person in
connection with a financing.

“Material Adverse Change” has the meaning specified in Section 3.08.

“Material Adverse Effect” has the meaning specified in Section 3.11.

“Operative Documents” means this Agreement, the Registration Rights Agreement,
the Escrow Agreement, and the Placement Agency Agreement.

“Permits” means, with respect to the Company or any of its Subsidiaries, any
licenses, permits, variances, consents, authorizations, waivers, grants,
franchises, concessions, exemptions, orders, registrations and approvals of
Governmental Authorities or other Persons necessary for the ownership, leasing,
operation, occupancy and use of its Properties and the conduct of its businesses
as currently conducted.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Placement Agency Agreement” means the Placement Agency Agreement, dated as of
February 7, 2007, among the Company, Credit Suisse Securities (USA) LLC and BMO
Capital Markets Corp. in the form attached hereto as Exhibit D.

“Private Placement Memorandum” means, collectively, the private placement
memorandum dated February 7, 2007 provided to each Purchaser and the Company’s
Exchange Act filings filed on or prior to the date of this Agreement.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchase Price” means, with respect to a particular Purchaser, the amount set
forth opposite such Purchaser’s name under the column entitled “Total Purchase
Price” on Schedule 2.01 hereto.

“Purchased Securities” means, with respect to a particular Purchaser, the number
of shares of Common Stock set forth opposite such Purchaser’s name under the
column entitled “Purchased Securities” on Schedule 2.01 hereto.

“Purchaser” and “Purchasers” have the respective meanings specified in the
introductory paragraph.

 

 

3

 


--------------------------------------------------------------------------------



 

 

“Purchaser Material Adverse Effect” means, with respect to a particular
Purchaser, any material adverse effect on the ability of such Purchaser to meet
its obligations and to consummate the transactions under this Agreement.

“Registration Rights Agreement” means the Registration Rights Agreement by and
between the Company and the Purchasers in the form attached hereto as Exhibit A.

“Representatives” of any Person means the officers, directors, employees,
agents, counsel, accountants, investment bankers and other representatives of
such Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Subsidiaries” means any direct or indirect subsidiary of the Company whose
total assets represent at least 10% of the total assets of the Company and its
subsidiaries on a consolidated basis, as identified on Schedule 3.06.

 

ARTICLE II

SALE AND PURCHASE

Section 2.01  Sale and Purchase. Upon the terms and subject to the conditions
hereof, the Company hereby issues and sells to each Purchaser, and each
Purchaser, severally and not jointly, hereby agrees to purchase from the
Company, the Purchased Securities for the Purchase Price. The Purchasers shall
wire the Purchase Price to the Escrow Agent (as defined in the Escrow Agreement)
on or before the Closing Date (as defined below) pursuant to the terms and
conditions of the Escrow Agreement.

Section 2.02  Closing. Upon the terms and subject to the conditions hereof, the
consummation of the sale and purchase of the Purchased Securities hereunder (the
“Closing”) shall take place on February 22, 2007 (the “Closing Date”), at the
offices of Latham & Watkins LLP (“Latham”), 885 Third Avenue, New York, New York
10022-4834.

Section 2.03  The Company’s Deliveries. At the Closing, the Company will
deliver, or cause to be delivered, to each Purchaser, as applicable:

(a)     A certificate or certificates or other instruments representing the
Purchased Securities of such Purchaser, free and clear of any Liens,
encumbrances or interests of any party other than restrictions under any
applicable securities laws;

(b)     A cross-receipt executed by the Company certifying that it has received
a wire transfer as of the Closing Date in an amount equal to the Purchase Price
of such Purchaser;

(c)     Opinions of counsel to the Company, addressed to each Purchaser in the
form attached hereto as Exhibits B-1 and B-2 and otherwise reasonably
satisfactory to such Purchaser;

 

 

4

 


--------------------------------------------------------------------------------



 

 

(d)     A copy of the Registration Rights Agreement, dated as of the Closing
Date and executed by the Company;

(e)     A certificate of the Chief Executive Officer and Chief Financial Officer
of the Company, dated the Closing Date, in form and substance reasonably
satisfactory to the Purchasers, certifying as to (v) the amended and restated
articles of incorporation of the Company; (w) the by-laws of the Company; (x)
the resolutions of the board of directors of the Company authorizing the
execution and performance of this Agreement and the Registration Rights
Agreement; and (y) incumbency and signatures of the officers of the Company
executing this Agreement and the Registration Rights Agreement;

(f)     A certificate dated as of a recent date of the Secretary of State of the
State of South Dakota with respect to the good standing in the State of South
Dakota of the Company; and

(g)     A certified copy of the Certificate of Incorporation for the Company as
certified by the Secretary of State of the State of South Dakota within ten (10)
Business Days of the Closing.

Section 2.04  Purchasers’ Deliveries. At the Closing, each Purchaser will
deliver, or cause to be delivered, to the Company:

(a)     Payment to the Company of the Purchase Price of such Purchaser by wire
transfer of immediately available funds pursuant to the terms of the Escrow
Agreement to the account designated by the Company on Schedule 2.04;

(b)     A copy of the Registration Rights Agreement, dated as of the Closing
Date and executed by such Purchaser; and

(c)     A Notice and Questionnaire (as defined in the Registration Rights
Agreement).

Section 2.05  Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of the other Purchasers, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchasers under this Agreement. The representations and warranties of each
Purchaser under this Agreement are several and not joint with the
representations and warranties of the other Purchasers, and no Purchaser shall
be deemed to have made any representations and warranties with respect to any
other Purchasers under this Agreement. Nothing contained herein, and no action
taken by any Purchaser pursuant hereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement, and it shall not be necessary for the
other Purchasers to be joined as additional parties in any proceeding for such
purpose. Notwithstanding the foregoing, each Purchaser’s obligation to purchase
its Purchased Securities is conditioned on the contemporaneous closing of the
purchase of Purchased Securities

 

 

5

 


--------------------------------------------------------------------------------



 

by the other Purchasers and, if, for any reason, any Purchaser shall refuse to
enter into this Agreement or shall fail to consummate its obligations hereunder,
all obligations of the other Purchasers hereunder shall be null and void and
this Agreement shall be terminated.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchasers:

Section 3.01  No Registration. Assuming the accuracy of the representations and
warranties of the Purchasers contained in Section 4.02, it is not necessary, in
connection with the issuance and sale of the Purchased Securities to the
Purchasers in the manner contemplated by this Agreement, to register the
Purchased Securities under the Securities Act or any other securities laws.

Section 3.02  No Integration. None of the Company or any of its Subsidiaries
has, directly or through any agent, sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any “security” (as defined in the
Securities Act) that is or will be integrated with the sale of the Purchased
Securities in a manner that would require registration under the Securities Act
of the Purchased Securities.

Section 3.03  Private Placement Memorandum. The Private Placement Memorandum, as
of its date, did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. At the
date hereof and as of the Closing Date the Private Placement Memorandum does not
and will not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

Section 3.04  Operative Documents. The Operative Documents, as of their
respective dates, did not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading. At
the date hereof and as of the Closing Date no Operative Document contains or
will contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

Section 3.05  Authorization of Operative Documents. This Agreement has been, and
at the Closing the other Operative Documents will be, duly authorized, executed
and delivered by the Company and this Agreement constitutes, and at the Closing
the other Operative Documents will constitute, the valid and binding agreement
of the Company, enforceable against the Company in accordance with its terms
except as the enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws relating
to or affecting the rights and remedies of creditors or by general equitable
principles and except as to rights to indemnification thereunder may be limited
by applicable law.

Section 3.06  Authorization of the Purchased Securities. The Purchased
Securities have been duly authorized for issuance and sale by the Company and
pursuant to this Agreement and,

 

 

6

 


--------------------------------------------------------------------------------



 

when issued and delivered by the Company to the Purchasers pursuant to this
Agreement on the Closing Date, will be validly issued, fully paid and
non-assessable, and the issuance of the Purchased Securities will not be subject
to any preemptive or similar rights.

Section 3.07  Enforceability of Operative Documents. The Company is in
compliance with the terms of each Operative Document and each representation and
warranty contained in the Operative Documents is true and correct.

Section 3.08  No Material Adverse Change. Except as otherwise disclosed in the
Private Placement Memorandum, subsequent to the respective dates as of which
information is given in the Private Placement Memorandum: (i) there has been no
material adverse change, effect, event or development that could reasonably be
expected to result in a material adverse change, in the condition, financial or
otherwise, or in the earnings, business, properties or results of operations
(other than as a result of developments affecting the oil and gas industry
generally that do not have a disproportionate effect on the Company and its
Subsidiaries), whether or not arising from transactions in the ordinary course
of business, of the Company and its Subsidiaries, taken as a whole (a “Material
Adverse Change”); (ii) the Company and its Subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, nor entered into any material transaction or agreement; and (iii)
there has been no cash dividend or distribution of any kind declared, paid or
made by the Company or, except for dividends paid to the Company or any
wholly-owned Subsidiary of the Company, any of its Subsidiaries on any class of
capital stock or other security or repurchase or redemption by the Company or
any of its Subsidiaries of any class of capital stock or other security.

Section 3.09  Independent Accountants. Deloitte & Touche LLP, who have expressed
their opinion with respect to the financial statements (which term as used in
this Agreement includes the related notes thereto) and supporting schedules
incorporated by reference in the Private Placement Memorandum, is an independent
registered public accountant with respect to the Company as required by the
Securities Act and the Exchange Act and the applicable published rules and
regulations thereunder.

Section 3.10   Financial Statements. The financial statements of the Company
incorporated by reference in the Private Placement Memorandum present fairly the
consolidated financial position of the Company and all of its consolidated
subsidiaries whose financial statements are consolidated with those of the
Company in accordance with GAAP as of and at the dates indicated and present
fairly the results of operations and cash flow of the Company and its
consolidated Subsidiaries of and at the dates indicated. Such financial
statements of the Company comply as to form with the applicable accounting
requirements of Regulation S-X and have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto. The financial data set forth in the Private Placement
Memorandum under the caption “Capitalization” fairly presents the information
set forth therein as of the dates indicated. Since January 1, 2006, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it with the Commission pursuant to the reporting requirements of
the Exchange Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the "Commission Documents"). As of their

 

 

7

 


--------------------------------------------------------------------------------



 

respective dates, the Commission Documents complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder applicable to the Commission Documents, and
none of the Commission Documents, at the time they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective dates, the financial
statements of the Company included in the Commission Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission with respect thereto as in
effect as of the time of filing.

Section 3.11  Incorporation and Good Standing of the Company and its
Subsidiaries. Each of the Company and its Subsidiaries has been duly
incorporated or otherwise formed and is validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, as the
case may be, and has power and authority (corporate or otherwise) to own or
lease, as the case may be, and operate its properties and to conduct its
business as presently conducted and, in the case of the Company, to enter into
and perform its obligations under each Operative Document. Each of the Company
and each Subsidiary is duly qualified to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except for such jurisdictions where the failure to so qualify or to be in good
standing would not, individually or in the aggregate, result or reasonably be
expected to result in a material adverse effect on (i) the condition, financial
or otherwise, or on the earnings, business, properties, assets or operations,
whether or not arising from transactions in the ordinary course of business, of
the Company and its Subsidiaries, taken as a whole or (ii) the ability of the
Company to meet its obligations and to consummate the transactions under the
Operative Documents (a “Material Adverse Effect”). All of the issued and
outstanding shares of capital stock, or similar equity interest, of each
Subsidiary have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company, directly or through Subsidiaries,
free and clear of any Lien, except that the Company’s revolving credit facility
is secured by a negative pledge on any of the Company’s non-mortgage properties.

Section 3.12  Capitalization and Other Capital Stock Matters. The authorized,
issued and outstanding capital of the Company as of January 31, 2007, is as set
forth under the caption “Description of Capital Stock” in the Private Placement
Memorandum. Except as disclosed in the Private Placement Memorandum, the Company
has not issued any other options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or entered into
any agreement giving any Person any right to subscribe for or acquire, any
shares of its capital stock. Except for customary adjustments as a result of
stock dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders), and the
issuance and sale of the Purchased Securities hereunder will not obligate the
Company to issue shares of Common Stock or other securities to any Person or
result in a right of any holder of securities to adjust the exercise,
conversion, exchange or reset price under such securities. The Purchased
Securities conform in all material respects to the description thereof contained
in the Private

 

 

8

 


--------------------------------------------------------------------------------



 

Placement Memorandum. All of the issued and outstanding shares of Common Stock
have been duly authorized and validly issued, are fully paid and nonassessable
and have been issued in compliance with federal and state securities laws. None
of the outstanding shares of Common Stock were issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company. There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
Subsidiaries other than those described in the Private Placement Memorandum.

Section 3.13  Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required.

(a)     Neither the execution nor the delivery of any Operative Document by the
Company is, nor the performance of its obligations thereunder, (i) will result
in a violation or breach of its charter or bylaws (or other applicable
organizational document), (ii) with or without the giving of notice or the
passage of time, or both, violate, or be in conflict with, breach of, or
constitute a default under, or cause or permit the termination or the
acceleration of the maturity of, any material indenture, mortgage, loan or
credit agreement, note, contract, franchise, lease or other instrument to which
the Company or any of its Subsidiaries is a party or by which it or any of them
may be bound, or to which any of the property or assets of the Company or any of
its Subsidiaries is subject (each, an “Existing Instrument”), (iii) require
notice to or the consent of any party to any agreement or commitment, including,
without limitation, any lease or license to which the Company is a party, or by
which it or its properties is bound or subject, (iv) result in the creation or
imposition of any security interest, lien, or other encumbrance upon any
property or assets of the Company under any agreement or commitment to which it
is a party, or by which it or its properties is bound or subject, or (v) violate
or breach any material statute or Law or any judgment, decree, order, regulation
or rule of any court or governmental authority to which the Company or its
properties is bound or subject; except in the case of (ii), (iii), (iv) and (v)
above, for such violations, conflicts, breaches, defaults, terminations and
accelerations as would not have, and such notices and consents the absence of
which would not have, and such security interests, liens or other encumbrances
as would not have, a Material Adverse Effect.

(b)     No consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental or regulatory authority or
agency is required for the Company’s execution, delivery and performance of the
Operative Documents and consummation of the transactions contemplated thereby
and by this Agreement, except (i) with respect to the transactions contemplated
by the Registration Rights Agreement, as may be required under the Securities
Act and the rules and regulations promulgated thereunder, and (ii) such as have
been obtained or made by the Company and are in full force and effect under
applicable state securities or blue sky laws.

Section 3.14  No Material Actions or Proceedings. Except as otherwise disclosed
in the Private Placement Memorandum, there are no material legal or governmental
actions, suits, hearings or investigations or proceedings pending or, to the
Company’s knowledge, threatened (i) against or affecting the Company or any of
its Subsidiaries, (ii) which has as the subject

 

 

9

 


--------------------------------------------------------------------------------



 

thereof any officer or director of, or property owned or leased by, the Company
or any of its Subsidiaries or (iii) relating to environmental or discrimination
matters.

Section 3.15  All Necessary Permits, etc. The Company and each Subsidiary
possess such valid and current licenses, certificates, authorizations or permits
issued by the appropriate local, state, federal or foreign regulatory agencies
or Governmental Authority necessary to conduct their respective businesses as
currently conducted, except as would not have a Material Adverse Effect on the
Company and the Subsidiaries, taken as a whole.

Section 3.16  Title to Properties. Each of the Company and its Subsidiaries has
(i) good and marketable title to its oil and gas properties, title
investigations having been carried out by the Company or its Subsidiaries in
accordance with the practice in the oil and gas industry in the areas in which
the Company and its Subsidiaries operate, (ii) good and marketable title to all
other material real property owned by it (including pipeline and other easement
rights), and (iii) good and marketable title to all material personal property
owned by it, in each case free and clear of all Liens and defects except such as
are described in the Private Placement Memorandum or such as do not materially
affect the value of such properties; and all of the easements, leases and
subleases material to the business of the Company and its Subsidiaries and under
which the Company or any of its Subsidiaries holds or uses properties are in
full force and effect, and neither the Company nor any of its Subsidiaries has
any notice violation, breach, or termination, or of any claim that has been
asserted by anyone adverse to the rights of the Company or its Subsidiaries
under any of the easements, leases or subleases mentioned above, or affecting or
questioning the rights of the Company or any Subsidiary thereof to the continued
possession or use of the easement or leased or subleased premises.

Section 3.17  Condition of Properties. The plants, buildings, structures and
equipment owned by the Company and its Subsidiaries are in good operating
condition and repair and have been reasonably maintained consistent with
standards generally followed in the industry in which the Company and it
Subsidiaries operates (giving due account to the age and length of use of same,
ordinary wear and tear excepted), are adequate and suitable for their present
uses and, in the case of plants, buildings and other structures, are
structurally sound.

Section 3.18  Company Not an “Investment Company”. The Company is not, and,
after receipt of payment for the Purchased Securities and application of the
proceeds as described under “Use of Proceeds” in the Private Placement
Memorandum will not be, required to register as an “investment company” within
the meaning of the Investment Company Act and will conduct its business in a
manner so that it will not become subject to the Investment Company Act.

Section 3.19  Insurance. Each of the Company and its Subsidiaries are insured by
recognized and, financially sound and reputable institutions with policies in
such amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their businesses including, but not limited
to, policies covering real and personal property owned or leased by the Company
and its Subsidiaries against theft, damage, destruction, acts of terrorism or
vandalism and earthquakes. All policies of insurance and fidelity or surety
bonds insuring the Company or any of its Subsidiaries or their respective
businesses, assets, employees, officers and directors are in full force and
effect; the Company and its Subsidiaries are in

 

 

10

 


--------------------------------------------------------------------------------



 

compliance, in all material respects, with the terms of such policies and
instruments; and there are no material claims by the Company or any of its
Subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and neither the Company nor any such Subsidiary has, in the past three years,
been refused any insurance coverage sought or applied for. The Company has no
reason to believe that it or any Subsidiary will not be able (i) to renew its
existing insurance coverage as and when such policies expire or (ii) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted.

Section 3.20  No Restriction on Distributions. Except as described in or
contemplated by the Private Placement Memorandum, no Subsidiary of the Company
is currently prohibited, directly or indirectly, from paying any dividends to
the Company, from making any other distribution on such Subsidiary’s capital
stock, from repaying to the Company any loans or advances to such Subsidiary
from the Company or from transferring any of such Subsidiary’s property or
assets to the Company or any other Subsidiary of the Company.

Section 3.21  Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any Subsidiary or any other
person that would be required to be disclosed in the Company’s Exchange Act
Filings, which are not disclosed and described in Private Placement Memorandum.

Section 3.22  No General Solicitation. None of the Company or any of its
affiliates (as defined in Rule 501(b) of Regulation D under the Securities Act
(“Regulation D”)), has, directly or through an agent, engaged in any form of
general solicitation or general advertising in connection with the offering of
the Purchased Securities (as those terms are used in Regulation D) under the
Securities Act or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act; the Company has not entered into any
contractual arrangement with respect to the distribution of the Purchased
Securities except for this Agreement, and the Company will not enter into any
such arrangement except for the Registration Rights Agreement and as may be
contemplated thereby.

Section 3.23  Compliance with Environmental Laws. Except as otherwise disclosed
in the Private Placement Memorandum or as would not have a Material Adverse
Effect on the Company and the Subsidiaries, taken as a whole, (i) neither the
Company nor any of its Subsidiaries is in violation of any Law, order, permit or
other requirement relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its Subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its Subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise,

 

 

11

 


--------------------------------------------------------------------------------



 

that alleges that the Company or any of its Subsidiaries is in violation of any
Environmental Law, except, in each case, as would not, individually or in the
aggregate, expect to result in material expenditures or remediation costs by the
Company or its Subsidiaries; (ii) there is no claim, action or cause of action
filed with a court or Governmental Authority, no investigation with respect to
which the Company has received written notice, and no written notice by any
person or entity alleging potential liability for investigatory costs, cleanup
costs, governmental responses costs, natural resources damages, property
damages, personal injuries, attorneys’ fees or penalties arising out of, based
on or resulting from the presence, or release into the environment, of any
Material of Environmental Concern at any location owned, leased or operated by
the Company or any of its Subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the Company’s knowledge, threatened
against the Company or any of its Subsidiaries or any person or entity whose
liability for any Environmental Claim the Company or any of its Subsidiaries has
retained or assumed either contractually or by operation of law, except as would
not, individually or in the aggregate expect to result in material expenditures
or remediation costs by the Company or its Subsidiaries; (iii) to the Company’s
knowledge, there are no past, present or anticipated future actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge, presence or disposal of any Material of
Environmental Concern, that reasonably could result in a violation of any
Environmental Law, require expenditures to be incurred pursuant to Environmental
Law, except as would not, individually or in the aggregate expect to result in
material expenditures or remediation costs by the Company or its Subsidiaries;
and (iv) neither the Company nor any of its Subsidiaries is subject to any
pending or, to the Company’s knowledge, threatened proceeding under
Environmental Law to which a governmental authority is a party and which is
reasonably likely to result in monetary sanctions of $50,000 or more.

Section 3.24  Brokers. Except as otherwise disclosed in the Private Placement
Memorandum, there is no broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of any transactions contemplated by this Agreement.

Section 3.25  Valid Issuance of Securities. The Purchased Securities when
issued, sold and delivered in accordance with the terms hereof will be duly and
validly issued, fully paid and nonassessable and, based in part upon the
representations of the Purchasers in Section 4.02 of this Agreement, will be
issued in compliance with all applicable federal and state securities laws
regarding registration or qualification.

Section 3.26  Subsidiaries. The Subsidiaries listed on Schedule 3.26 attached
hereto are the only Subsidiaries of the Company.

Section 3.27  Disclosure. The Company has fully provided the Purchasers with all
the information that the Purchasers have requested for deciding whether to
acquire the Purchased Securities and all information that the Company believes
is reasonably necessary to enable the Purchasers to make such a decision. No
representation or warranty of the Company contained in this Agreement, any
certificate furnished or to be furnished to the Purchasers at the Closing, or
any other documents furnished to the Purchasers when read together, contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the

 

 

12

 


--------------------------------------------------------------------------------



 

statements contained herein or therein not misleading in light of the
circumstances under which they were made.

Section 3.28  Undisclosed Liabilities. None of the Company and its Subsidiaries
has any material liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due, including
any liability for taxes), except for (i) liabilities set forth on the face of
the most recent balance sheet (rather than in any notes thereto) and (ii)
liabilities which have arisen after the most recent fiscal month end in the
ordinary course of business.

Section 3.29  Employees. To the knowledge of the directors and officers of the
Company and its Subsidiaries, no executive, key employee, or significant group
of employees plans to terminate employment with any of the Company and its
Subsidiaries during the next 12 months except for such persons who may retire in
the ordinary course. Except as disclosed in the Private Placement Memorandum,
none of the Company and its Subsidiaries is a party to or bound by any
collective bargaining agreement, nor has any of them experienced any strike or
material grievance, material claim of unfair labor practices, or other material
collective bargaining dispute within the past three years.

Section 3.30

Employee Benefits.

(a)     The Company and its Subsidiaries do not maintain or contribute to any
Employee Benefit Plan other than those plans disclosed in the Private Placement
Memorandum.

(i)     To the Knowledge of the Company, each such Employee Benefit Plan (and
each related trust, insurance contract, or fund) complies in form and in
operation in all respects with the applicable requirements of ERISA and the
Code, except where the failure to comply would not have a material adverse
effect on the financial condition of the Company and its Subsidiaries taken as a
whole.

(ii)     All contributions (including all employer contributions and employee
salary reduction contributions) which are due have been paid to each such
Employee Benefit Plan which is an Employee Pension Benefit Plan.

(iii)    Each such Employee Benefit Plan which is an Employee Pension Benefit
Plan has received a determination letter from the Internal Revenue Service to
the effect that it meets the requirements of Code §401(a).

(iv)    As of the last day of the most recent prior plan year, the market value
of assets under each such Employee Benefit Plan which is an Employee Pension
Benefit Plan (other than any Multiemployer Plan) equaled or exceeded the present
value of liabilities thereunder (determined in accordance with then current
funding assumptions).

(v)     The Company has correct and complete copies of the plan documents and
summary plan descriptions, the most recent determination letter received from
the Internal Revenue Service, the most recent Form 5500 Annual Report, and all

 

 

13

 


--------------------------------------------------------------------------------



 

related trust agreements, insurance contracts, and other funding agreements
which implement each such Employee Benefit Plan.

(b)     With respect to each Employee Benefit Plan that any of the Company and
its Subsidiaries maintains or ever has maintained or to which any of them
contributes, ever has contributed, or ever has been required to contribute:

(i)     No such Employee Benefit Plan which is an Employee Pension Benefit Plan
(other than any Multiemployer Plan) has been completely or partially terminated
or been the subject of a Reportable Event as to which notices would be required
to be filed with the PBGC. No proceeding by the PBGC to terminate any such
Employee Pension Benefit Plan (other than any Multiemployer Plan) has been
instituted.

(ii)     No action, suit, proceeding, hearing, or investigation with respect to
the administration or the investment of the assets of any such Employee Benefit
Plan (other than routine claims for benefits) is pending, except where the
action, suit, proceeding, hearing, or investigation would not have a material
adverse effect on the financial condition of the Company and its Subsidiaries
taken as a whole.

(iii)    None of the Company and its Subsidiaries has incurred any liability to
the PBGC (other than PBGC premium payments) or otherwise under Title IV of ERISA
(including any withdrawal liability) with respect to any such Employee Benefit
Plan which is an Employee Pension Benefit Plan.

Section 3.31

Intellectual Property. [Intentionally omitted].

 

Section 3.32

Tax Matters.

 

(a)     Each of the Company and its Subsidiaries has filed all U.S. federal
Income Tax Returns and all other material Income Tax Returns that it was
required to file. All such Income Tax Returns were correct and complete in all
material respects. All material amounts of Income Taxes due and owing by any of
the Company and its Subsidiaries (whether or not shown on any Income Tax Return)
have been paid.

(b)     Except as set forth in the Private Placement Memorandum, there is no
material dispute or claim concerning any Income Tax liability of any of the
Company and its Subsidiaries either (A) claimed or raised by any authority in
writing or (B) as to which any of the directors and officers of the Company and
its Subsidiaries has knowledge based upon personal contact with any agent of
such authority.

(c)     The unpaid Income Taxes of the Company and its Subsidiaries (A) did not,
as of the most recent fiscal month end, exceed by any material amount the
reserve for Income Tax liability (rather than any reserve for deferred taxes
established to reflect timing differences between book and tax income) set forth
on the face of the most recent balance sheet (rather than in any notes thereto)
and (B) will not exceed by any material amount that reserve as adjusted for
operations and transactions through the Closing Date in accordance with the past
custom and practice of the Company and its Subsidiaries in filing their Income
Tax Returns.

 

 

14

 


--------------------------------------------------------------------------------



 

 

Section 3.33  Patriot Act. To the extent applicable, the Company and each
Subsidiary is in compliance, in all material respects, with the (i) Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (ii) Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the
“Act”). No part of the proceeds of the Securities will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

Section 3.34  Contracts(a)  . The Company has filed all contracts required to be
filed as exhibits to its periodic reports with the Commission. All such
contracts are valid and enforceable against the Company in accordance with their
respective terms, except (i) as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, or moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally, and (ii) as enforceability
may be subject to general principles of equity and except as rights to indemnity
and contribution may be limited by state or federal securities laws or public
policy underlying such laws. The Company is not in breach of or default under
any of the contracts, and to the Company's knowledge, no other party to a
contract is in breach of or default under such contract, except in each case,
for such breaches or defaults as would not reasonably be expected to have a
Material Adverse Effect. The Company has not received a notice of termination
nor is the Company otherwise aware of any threats to terminate any of the
contracts.

Section 3.35  Well-Known Seasoned Issuer. As of the date hereof, the Company is
a “well-known seasoned issuer” as defined in Rule 405 under the Securities Act
and the Company is not an “ineligible issuer” as defined in Rule 405 under the
Securities Act.  

Section 3.36  No Material Non-Public Information. Except for the Private
Placement Memorandum and the Evaluation Materials (as described in the
Confidentiality Agreements), the Company has not provided the Purchasers with
material non-public information. Any and all such material non-public
information that has been provided to the Purchasers will be disclosed in the
Current Report on Form 8-K to be filed pursuant to Section 6.07. Additionally,
the Company will not provide any of the Purchasers with material non-public
information in the future without the prior, written consent of such Purchaser.

Section 3.37  Manipulation of Price. The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.

Section 3.38  Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the

 

 

15

 


--------------------------------------------------------------------------------



 

Company or any of its Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

Each Purchaser, severally and not jointly, represents and warrants to the
Company, as to itself only, that:

Section 4.01  Authorization. Each Purchaser has full power and authority to
enter into this Agreement. This Agreement, when executed and delivered by such
Purchaser, will constitute the valid and legally binding obligation of such
Purchaser, enforceable in accordance with their respective terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and any other laws of general application affecting
enforcement of creditors’ rights generally, and as limited by laws relating to
the availability of a specific performance, injunctive relief, or other
equitable remedies, or (b) to the extent the indemnification provisions
contained in the Registration Rights Agreement may be limited by applicable
federal or state securities laws.

Section 4.02

Unregistered Offering and Sale of Securities.

(a)     Investment. The Purchased Securities are being acquired for such
Purchaser’s own account and with no present intention of distributing the
Purchased Securities or any part thereof other than in accordance with the
Securities Act and other applicable securities and blue sky laws, and such
Purchaser has no present intention of selling or granting any participation in
or otherwise distributing the same in any transaction in violation of the
Securities Act or the securities or blue sky laws of any other jurisdiction,
without prejudice, however to such Purchaser’s right at all times to sell or
otherwise dispose of all or any part of the Purchased Securities under a
registration statement under the Securities Act and applicable state securities
laws or under any exemption from such applicable securities and blue sky laws.
If such Purchaser should in the future decide to dispose of any of the Purchased
Securities, such Purchaser understands and hereby agrees that it may do so only
in compliance with the Securities Act and applicable securities and blue sky
laws of any other jurisdiction, as then in effect, which may include a sale
contemplated by any registration statement pursuant to which the Purchased
Securities are then being offered. The Company shall make all filings and
reports relating to the offer and sale of the Purchased Securities required
under applicable securities or blue sky laws of the states of the United States
following the Closing.

(b)     Such Purchaser understands that (i) the Purchased Securities (A) have
not been registered under the Securities Act or any state securities laws, (B)
will be issued in reliance upon exemptions from the registration and prospectus
delivery requirements of

 

 

16

 


--------------------------------------------------------------------------------



 

the Securities Act, and (C) will be issued in reliance upon exemptions from the
registration and prospectus delivery requirements of state securities laws which
relate to private offerings, and (ii) the Purchaser must therefore bear the
economic risk of such investment indefinitely unless a subsequent disposition
thereof is registered or exempted under the Securities Act and applicable state
securities laws or is exempt therefrom.

(c)     Nature of Purchasers. Such Purchaser represents and warrants to the
Company that it is a “qualified institutional buyer” within the meaning of Rule
144A under the Securities Act and an institutional “accredited investor” within
the meaning of subparagraph (a)(1), (2), (3) or (7) of Rule 501 under the
Securities Act, or an “accredited investor,” as defined in Section 501(a) of
Regulation D, and that it is not an officer or director of the Company or, if
the Purchased Securities are to be purchased for one of more accounts (“investor
accounts”) for which it is acting as fiduciary or agent, each such investor
account is such an investor on a like basis; in the normal course of its
business, it invests in or purchases securities similar to the Purchased
Securities and it has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of purchasing the
Purchased Securities; and it is aware that it (or any investor account) may be
required to bear the economic risk of an investment in the Purchased Securities
for an indefinite period of time and it (or such account) is able to bear such
risk for an indefinite period.

(d)     Receipt of Information; Authorization. Such Purchaser acknowledges that
it has (a) had access to the Private Placement Memorandum and (b) been provided
a reasonable opportunity to ask questions of and receive answers from
Representatives of the Company, and to be furnished requested information,
regarding such matters sufficient to enable such Purchaser to evaluate the risks
and merits of purchasing the Purchased Securities and consummating the
transactions contemplated by this Agreement.

(e)     Legend. It is understood that any certificates evidencing the Purchased
Securities will bear the following legend:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT IT IS
AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPHS
(a)(1), (2), (3) AND (7) OF RULE 501 UNDER THE SECURITIES, AND (2) AGREES TO
OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE WHICH IS TWO
YEARS (OR SUCH SHORTER PERIOD AS MAY BE PRESCRIBED BY RULE 144(K) (OR ANY
SUCCESSOR PROVISION THEREOF) UNDER THE SECURITIES ACT) AFTER THE

 

 

17

 


--------------------------------------------------------------------------------



 

LATER OF THE ORIGINAL ISSUE DATE HEREOF (OR ANY PREDECESSOR OF THIS SECURITY)
AND THE LAST DATE ON WHICH THE CORPORATION OR ANY AFFILIATE OF THE CORPORATION
WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A)
TO THE CORPORATION OR ANY OF ITS SUBSIDIARIES, (B) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) TO AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) OF RULE 501 UNDER
THE SECURITIES ACT OF THE TYPE REFERRED TO IN CLAUSE (1) ABOVE THAT IS ACQUIRING
THE SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN ACCREDITED
INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE
IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT OR (D)
PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND THE SECURITIES LAWS OF ANY OTHER JURISDICTION, INCLUDING
ANY STATE OF THE UNITED STATES, SUBJECT TO THE CORPORATION’S OR TRANSFER
AGENT’S, AS APPLICABLE, RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT
TO CLAUSES (C) OR (D) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM, AND
DELIVERED BY THE TRANSFEROR TO THE TRUSTEE OR TRANSFER AGENT, AND SHALL
OTHERWISE COMPLY WITH THE REQUIREMENTS OF THE SECURITIES PURCHASE AGREEMENT AND
REGISTRATION RIGHTS AGREEMENT. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF
THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER SAID ACT IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ”

Certificates evidencing the Purchased Securities shall not be required to
contain such legend or any other legend (A) after such securities are registered
for resale under the Securities Act, (B) following any sale of such securities
pursuant to Rule 144 under the Securities Act, (C) if such securities are
eligible for sale under Rule 144(k) under the Securities Act, or (D) if such
legend is not required under applicable requirements of the Securities Act
(including controlling judicial interpretations and pronouncements issued by the
Staff of the Commission).

(f)     Transfer Restrictions. The legend set forth in Section 4.02(e) shall be
removed and the Company shall issue a certificate without such legend or any
other legend to the holder of the applicable Purchased Securities upon which it
is stamped, if (i) such Securities are registered for resale under the
Securities Act, (ii) in connection with a sale, assignment or other transfer,
such holder provides the Company with an opinion of counsel, in a generally
acceptable form, to the effect that such sale, assignment or transfer of such
Purchased Securities may be made without registration under the applicable
requirements of the Securities Act, or (iii) such holder provides the Company
with reasonable assurance that such Purchased Securities can be sold, assigned
or transferred

 

 

18

 


--------------------------------------------------------------------------------



 

pursuant to Rule 144 under the Securities Act. Following the Effective Date or
at such earlier time as a legend is no longer required for certain Purchased
Securities, the Company will no later than three Business Days following the
delivery by a Purchaser to the Company or the Company's transfer agent of a
legended certificate representing such Purchased Securities, deliver or cause to
be delivered to the Purchaser a certificate representing such Purchased
Securities that is free from all restrictive and other legends. The Company
shall pay all transfer agent and related fees in connection with such issuance
and provided that the transfer agent is participating in The Depository Trust
Company ("DTC") Fast Automated Securities Transfer Program, upon the request of
the Purchaser, deliver such shares to the Purchaser's or its designee's balance
account with DTC through its Deposit Withdrawal Agent Commission system.
Following the Effective Date and upon the delivery to the Purchaser of any
certificate representing Purchased Securities that is free from all restrictive
and other legends, the Purchaser agrees that any sale of such Purchased
Securities shall be made pursuant to a registration statement and in accordance
with the plan of distribution described therein or pursuant to an available
exemption from the registration requirements of the Securities Act. The Company
may not make any notation on its records or give instructions to any transfer
agent of the Company that enlarge the restrictions on transfer set forth in
Section 4.02(e).

 

ARTICLE V

CONDITIONS OF THE PURCHASERS’ OBLIGATIONS AT CLOSING

The obligations of each Purchaser to the Company under this Agreement are
subject to the delivery of the items set forth in Section 2.03 and the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived by such Purchaser:

Section 5.01  Representations and Warranties. The representations and warranties
of the Company contained herein that are qualified by materiality or Material
Adverse Effect shall be true and correct on and as of the Closing and all other
representations of the Company contained herein shall be true and correct in all
material respects on and as of the Closing, in each case, with the same effect
as though such representations and warranties had been made on and as of the
date of the Closing.

Section 5.02  Performance. The Company shall have performed and complied in all
material respects with all covenants, agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied with
by it on or before the Closing.

Section 5.03  Compliance Certificate; Secretary’s Certificate. The President or
the Chief Financial Officer of the Company shall deliver to the Purchasers at
the Closing a certificate certifying that the conditions specified in Sections
5.01, 5.02 and 5.04 have been fulfilled. The corporate secretary of the Company
shall deliver to the Purchasers at the Closing a certificate certifying to the
organizational documents, resolutions, incumbency, good standing and other
customary matters.

Section 5.04  Qualifications. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required to

 

 

19

 


--------------------------------------------------------------------------------



 

be in effect as of the Closing in connection with the lawful issuance and sale
of the shares of Purchased Securities pursuant to this Agreement shall be
obtained and effective as of the Closing.

Section 5.05  Opinions of Company Counsel. The Purchasers shall have received
from Steven Helmers and Morgan, Lewis & Bockius LLP, special counsel for the
Company, opinions, dated as of the Closing, in substantially the forms of
Exhibits B-1 and B-2 and otherwise reasonably satisfactory to the Purchasers.

Section 5.06  Registration Rights Agreement. The Company and each Purchaser
shall have executed and delivered the Registration Rights Agreement in
substantially the form attached as Exhibit A.

Section 5.07  Listing. The Company will have had the Common Stock approved for
listing with the New York Stock Exchange.

ARTICLE VI

MISCELLANEOUS

Section 6.01  Use of Proceeds. The Company shall use the net proceeds it
receives from the sale of the Purchased Securities as described under “Use of
Proceeds” in the Private Placement Memorandum.

Section 6.02  Interpretation; Severability. Article, Section, Schedule, and
Exhibit references are to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts, and agreements are references
to such instruments, documents, contracts, and agreements as the same may be
amended, supplemented, and otherwise modified from time to time, unless
otherwise specified. The word “including” shall mean “including but not limited
to.” Whenever any party has an obligation under this Agreement, the expense of
complying with that obligation shall be an expense of such party unless
otherwise specified. If any provision of this Agreement is held to be illegal,
invalid, not binding, or unenforceable, such provision shall be fully severable
and this Agreement shall be construed and enforced as if such illegal, invalid,
not binding, or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions shall remain in full force and effect.

Section 6.03  Survival of Representations and Warranties. The representations or
warranties set forth in this Agreement shall survive the execution and delivery
of this Agreement. The covenants made in this Agreement shall survive the
Closing and remain operative and in full force and effect regardless of
acceptance of any of the Purchased Securities by the Purchasers and payment
therefor and repayment, conversion, exercise or repurchase thereof. The Company
shall indemnify, defend, protect and hold harmless each Purchaser and the
officers, directors, partners, members, agents, employees and Affiliates of each
of them from and against any and all losses, claims, damages, liabilities,
settlement costs and expenses, including, without limitation, costs of
preparation and reasonable attorneys’ fees, promptly as incurred, arising out of
or relating to (i) any misrepresentation or breach of any representation or
warranty made by the Company in this Agreement or any of the Operative
Agreements or any certificate, instrument or document contemplated hereby or
thereby, or (ii) any breach of any covenant,

 

 

20

 


--------------------------------------------------------------------------------



 

agreement or obligation of the Company contained in this Agreement or any of the
Operative Agreements or any certificate, instrument or document contemplated
hereby or thereby. Each Purchaser shall be responsible only for its own
representations, warranties, agreements, and covenants hereunder.

Section 6.04

Waivers; Remedies; Amendments.

(a)     No Waiver; Remedies Cumulative. No failure or delay on the part of any
party in exercising any right, power, or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power, or remedy preclude any other or further exercise thereof or the exercise
of any right, power, or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to a party at law or
in equity or otherwise.

(b)     Amendments and Modifications. Except as otherwise provided herein, no
amendment, waiver, consent, modification, or termination of any provision of
this Agreement shall be effective unless signed by each of the parties hereto
affected by such amendment, waiver, consent, modification, or termination. Any
amendment, supplement or modification of or to any provision of this Agreement,
any waiver of any provision of this Agreement, and any consent to any departure
by any party hereto from the terms of any provision of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement,
no notice to or demand on any party hereto in any case shall entitle any party
hereto to any other or further notice or demand in similar or other
circumstances. No consideration shall be offered or paid to any Person to amend
or consent to a waiver or modification of any provision of any of the Operative
Documents unless the same consideration also is offered to all of the parties to
the Operative Documents or holders of Transfer Restricted Securities, as the
case may be. The Company has not, directly or indirectly, made any agreements
with any Purchaser relating to the terms or conditions of the transactions
contemplated by the Operative Documents except as set forth in the Operative
Documents. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the holders of at
least a majority of the aggregate number of the Purchased Securities. A
Purchaser may assign some or all of its rights hereunder in connection with
transfer of any of its Purchased Securities without the consent of the Company
to a permitted assignee, in which event such assignee shall be deemed to be a
Purchaser hereunder with respect to such assigned rights.

Section 6.05  Binding Effect; Assignment. This Agreement shall be binding upon
the Company, the Purchasers, and their respective successors and permitted
assigns. Except as expressly provided in this Agreement, this Agreement shall
not be construed so as to confer any right or benefit upon any Person other than
the parties to this Agreement and as provided in Section 6.03, and their
respective successors and permitted assigns.

Section 6.06  Non-Disclosure. Notwithstanding anything herein to the contrary,
each Confidentiality Agreement shall remain in full force and effect according
to its terms regardless

 

 

21

 


--------------------------------------------------------------------------------



 

of any termination of this Agreement until the Company discloses on Form 8-K
with the Commission the transactions contemplated hereby.

Section 6.07  Filing of Form 8-K. On the Closing Date, the Company shall issue a
press release announcing the transactions contemplated by the Operative
Documents. No later than the Business Day after the public announcement of the
transactions contemplated hereby, the Company shall use reasonable efforts to
file a Current Report on Form 8-K with the Commission (i) furnishing as an
exhibit to such Current Report on Form 8-K the press release announcing the
signing of this Agreement and (ii) furnishing any material non-public
information provided to the Purchasers. From and after the filing of the 8-K,
the Purchasers shall not be in possession of any material, non-public
information received from the Company, any of its Subsidiaries or any of its
respective officers, directors, employees or agents, that is not disclosed in
the Current Report on Form 8-K.

Section 6.08  Listing. The Company shall promptly secure the listing of the
Purchased Securities upon each national securities exchange and automated
exchange system, if any, upon which the Common Stock is then listed (subject to
official notice of issuance), and shall maintain such listing of all Purchased
Securities from time to time issuable under the terms of the Operative
Documents. Neither the Company nor any of its Subsidiaries shall take any action
which would be reasonably expected to result in the delisting or suspension of
the Common Stock on the New York Stock Exchange. The Company shall pay all fees
of the New York Stock Exchange and all of its expenses in connection with
satisfying its obligations under this Section 6.08.

Section 6.09  Pledge of Purchased Securities. The Company acknowledges and
agrees that the Purchased Securities may be pledged by an Holder (as defined in
the Registration Rights Agreement) in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Purchased Securities. The pledge of Purchased Securities shall not be deemed to
be a transfer, sale or assignment of the Purchased Securities hereunder, and no
Holder effecting a pledge of Purchased Securities shall be required to provide
the Company with any notice thereof or otherwise make any delivery to the
Company pursuant to this Agreement or any other Operative Document; provided,
however, that an Holder and its pledgee shall be required to comply with the
provisions of Section 4.02(e) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee.

Section 6.10  Termination. This Agreement will terminate if the Closing Date has
not occurred within ten (10) Business Days from the date of the signing of this
Agreement.

Section 6.11

[Intentionally Omitted].

Section 6.12  Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses:

(a)     If to a Purchaser, to the contact information set forth on such
Purchaser’s signature page hereto,

 

 

22

 


--------------------------------------------------------------------------------



 

 

With a copy (which shall not constitute notice) to:

Pillsbury Winthrop Shaw Pittman LLP

1540 Broadway

New York, NY 10036-4039

Facsimile: 212-858-1500

Attention: Jeffrey Delaney;

With an additional copy (for informational purposes) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Facsimile: 212-593-5955

Attention: Eleazer Klein, Esq.; and

 

(b)

If to the Company:

624 Ninth Street, P.O. Box 1400

Rapid City, SD 57709

Facsimile: (605) 721-2550

Attention: Steven J. Helmers, Esq.

 

with a copy (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP

300 South Grand Avenue, Twenty-Second Floor

Los Angeles, California 90071-3132

Facsimile: 213-612-2501

Attention: Richard A. Shortz

 

or to such other address as the Company or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by certified mail, return receipt requested, or regular mail, if mailed;
when receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

Section 6.13  Entire Agreement. This Agreement and the other agreements referred
to herein are intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, representation,
warranties, covenants or undertakings, other than those set forth or referred to
herein or therein with respect to the rights granted by the Company or any of
its Affiliates or each of the Purchasers or any of their Affiliates set forth
herein or therein. This Agreement and the other agreements and documents
referred to herein supersede all prior agreements and understandings between the
parties with respect to such subject matter.

 

 

23

 


--------------------------------------------------------------------------------



 

 

Section 6.14  Governing Law. This Agreement will be construed in accordance with
and governed by the laws of the State of New York without regard to principles
of conflicts of laws that would result in the application of any other laws.
Each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York, New York and the federal courts located in New York, New York (each a
“Selected Court”), for the purposes of any suit, action or other proceeding in
connection with or relating to this Agreement. Each of the parties hereto hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any litigation arising out of this Agreement or the transactions contemplated
hereby in a Selected Court, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any Selected Court that any such
litigation brought in any Selected Court has been brought in an inconvenient
forum.

Section 6.15  Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

Section 6.16  Finder’s Fee. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission or other similar fee or commission
in connection with the purchase of Purchased Securities hereunder, other than
fees due pursuant to the Placement Agency Agreement. The Company agrees to
indemnify and hold harmless each Purchaser from any liability for any commission
or compensation in the nature of such a fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

Section 6.17  Fees and Expenses. The Company and the Purchasers shall bear their
own expenses and legal fees incurred on their behalf with respect to this
Agreement and the transactions contemplated hereby, except that the Company will
reimburse the Purchasers for reasonable and documented costs and expenses of its
one legal counsel, Pillsbury Winthrop Shaw Pittman LLP, incurred in connection
with the negotiation, execution, and delivery of the Operative Documents and the
transactions contemplated thereby and the Closing, provided that the Company
shall in no event be obligated to reimburse the Purchasers for any amounts of
such costs and expenses in excess of $75,000, and provided further that any
request for reimbursement must be accompanied by a detailed invoice.

Section 6.18  Exculpation Among Purchasers. Each Purchaser acknowledges that it
is not relying upon any person or entity, other than the Company and its
representatives, in making its investment or decision to invest in the Company.
Each Purchaser agrees that no Purchaser nor the respective controlling persons,
officers, directors, partners, members, agents, or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the purchase of
the Securities.

SIGNATURE PAGES FOLLOW

 

 

24

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth.

 

BLACK HILLS CORPORATION

 

 

 

 

 

By:  /s/ Mark T. Thies

 

Mark T. Thies

 

Executive Vice President

 

and Chief Financial Officer

 

 



 



 


--------------------------------------------------------------------------------



 

 

 

 

THE PURCHASERS:

 

 

 

Capital Ventures International

 

 

 

Capital Ventures International

(please print name exactly as it should appear on certificates)

 

 

 

 

 

By:  /s/ Martin Kobinger

 

 

 

By:   Heights Capital Management, Inc., its

 

authorized agent

 

 

 

Name:  Martin Kobinger

 

Title:    Investment Manager

 

 

 

 

Amount of Purchased Securities

Number:  833,334  

 

 

 

Purchase Price : $36.00 per share


$30,000,024.00

 

 

Address for Notice

c/o Heights Capital Management
101 California Street, Suite 3250

San Francisco, CA 94111



Facsimile: (415) 403-6525

 



 



 


--------------------------------------------------------------------------------



 

 

 

 

THE PURCHASERS:

 

 

 

FrontPoint Energy Horizons Fund, L.P.

 

 

 

FrontPoint Energy Horizons Fund, L.P.

(please print name exactly as it should appear on certificates)

 

 

 

 

 

By:  /s/ T.A. McKinney

 

 

 

By: FrontPoint Energy Horizons Fund GP, LLC

 

 

 

Name:  T.A. McKinney

 

Title:    Authorized Signatory

 

 

 

 

Amount of Purchased Securities

Number:  180,334  

 

 

 

Purchase Price : $36.00 per share


$6,492,024.00

 

 

Address for Notice

FrontPoint Energy Horizons Fund GP, LLC

c/o FrontPoint Partners LLC

Two Greenwich Plaza, 4th Floor
Greenwich, CT 06830



Facsimile: (203) 622-5450

 



 



 


--------------------------------------------------------------------------------



 

 

 

 

THE PURCHASERS:

 

 

 

FrontPoint Utility and Energy Fund, L.P.

 

 

 

FrontPoint Utility and Energy Fund, L.P.

(please print name exactly as it should appear on certificates)

 

 

 

 

 

By:  /s/ T.A. McKinney

 

 

 

By: FrontPoint Utility and Energy Fund GP, LLC

 

 

 

Name:  T.A. McKinney

 

Title:    Authorized Signatory

 

 

 

 

Amount of Purchased Securities

Number:  653,000  

 

 

 

Purchase Price : $36.00 per share


$23,508,000.00

 

 

Address for Notice

FrontPoint Utility and Energy Fund GP, LLC

c/o FrontPoint Partners LLC

Two Greenwich Plaza, 4th Floor
Greenwich, CT 06830



Facsimile: (203) 622-5450

 



 



 


--------------------------------------------------------------------------------



 

 

 

 

THE PURCHASERS:

 

 

 

STEELHEAD INVESTMENTS LTD.

 

 

 

STEELHEAD INVESTMENTS LTD.

(please print name exactly as it should appear on certificates)

 

 

 

 

 

By:  /s/ J. Baker Gentry, Jr.

 

 

 

By: HBK Services LLC, Investment Advisor

 

 

 

Name:  J. Baker Gentry, Jr.

 

Title:    Authorized Signatory

 

 

 

 

Amount of Purchased Securities

Number:  833,334  

 

 

 

Purchase Price : $36.00 per share


$30,000,024.00

 

 

Address for Notice

c/o HBK Services LLC
300 Crescent Court, Suite 700

Dallas, TX 75201
!supportLineBreakNewLine]>


Facsimile: (214) 758-1207

                

 

 

With a copy to:

 

Schulte Roth & Zabel LLP

 

919 Third Avenue

 

New York, New York 10022

 

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

 

 



 



 


--------------------------------------------------------------------------------



 

 

 

 

THE PURCHASERS:

 

 

 

T. Rowe Price Associates, Inc., as

Investment Advisor to, and on behalf of

The Participating Funds in Attachment A

 

 

 

T. Rowe Price Small-Cap Value Fund, Inc.

 

T. Rowe Price New Income Fund, Inc.

 

T. Rowe Price Corporate Income Fund, Inc.

(please print name exactly as it should appear on certificates)

 

 

 

 

 

By:  /s/ Andrew M. Brooks

 

 

 

By: T. Rowe Price Associates, Inc.

 

 

 

Name:  Andrew M. Brooks

 

Title:    Vice President

 

 

 

 

Amount of Purchased Securities

Number:  282,000  

 

 

 

Purchase Price : $36.00 per share


$10,152,000.00

 

 

Address for Notice

T. Rowe Price Associates, Inc.

100 East Pratt Street

Baltimore, MD 21202

Attn: Darrell N. Braman





Facsimile: (410) 345-6575

                

 



 



 


--------------------------------------------------------------------------------



 

 

 

 

THE PURCHASERS:

 

 

 

ZLP Master Opportunity Fund, Ltd.

 

 

 

ZLP Master Opportunity Fund, Ltd.

(please print name exactly as it should appear on certificates)

 

 

 

 

 

By:  /s/ Devin Geoghegan

 

 

 

By:   Zimmer Lucas Capital, LLC, its

 

Investment Manager

 

 

 

Name:  Devin Geoghegan

 

Title:    Partner

 

 

 

Amount of Purchased Securities

Number:  833,333  

 

 

 

Purchase Price : $36.00 per share


$29,999,988.00

 

 

Address for Notice

Zimmer Lucas Capital
c/o ZLP Master Opportunity Fund, Ltd.

Harborside Financial Center

Plaza 10, Suite 301

Jersey City, NJ 07311



Facsimile: (201) 716-1425

 



 



 


--------------------------------------------------------------------------------



 

 

 

 

THE PURCHASERS:

 

 

 

ZLP Master Utility Fund, Ltd.

 

 

 

ZLP Master Utility Fund, Ltd.

(please print name exactly as it should appear on certificates)

 

 

 

 

 

By:  /s/ Devin Geoghegan

 

 

 

By:   Zimmer Lucas Capital, LLC, its

 

Investment Manager

 

 

 

Name:  Devin Geoghegan

 

Title:    Partner

 

 

 

Amount of Purchased Securities

Number:  555,556  

 

 

 

Purchase Price : $36.00 per share


$20,000,016.00

 

 

Address for Notice

Zimmer Lucas Capital
c/o ZLP Master Opportunity Fund, Ltd.

Harborside Financial Center

Plaza 10, Suite 301

Jersey City, NJ 07311



Facsimile: (201) 716-1425

 



 



 


--------------------------------------------------------------------------------



 

 

SCHEDULE 2.01

 

Purchaser

Purchased Securities

Total Purchase Price

Capital Ventures International

833,334 shares

$30,000,024.00

FrontPoint Utility and Energy Fund, L.P.

653,000 shares

$23,508,000.00

FrontPoint Energy Horizons Fund, L.P.

180,334 shares

$6,492,024.00

Steelhead Investments LTD.

833,334 shares

$30,000,024.00

T. Rowe Price Small-Cap Value Fund, Inc.

226,500 shares

$8,154,000.00

T. Rowe Price New Income Fund, Inc.

44,500 shares

$1,602,000.00

T. Rowe Price Corporate Income Fund, Inc.

11,000 shares

$396,000.00

ZLP Master Opportunity Fund, Ltd.

833,333 shares

$29,999,988.00

ZLP Master Utility Fund, Ltd..

555,556 shares

$20,000,016.00


Total


4,170,891 shares


$150,152,076.00

 

 

Schedule 2.01

 


--------------------------------------------------------------------------------



 

 

 

 

 

 